55 So. 3d 708 (2011)
J.H., a Child, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-779.
District Court of Appeal of Florida, Fourth District.
March 2, 2011.
Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See J.D. v. State, 920 So. 2d 117 (Fla. 4th DCA 2006).
POLEN, HAZOURI and CIKLIN, JJ., concur.